EXHIBIT 10.03
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED BY THE HOLDER HEREOF FOR
ITS OWN ACCOUNT FOR INVESTMENT WITH NO INTENTION OF MAKING OR CAUSING TO BE MADE
A PUBLIC DISTRIBUTION OF ALL OR ANY PORTION THEREOF. SUCH SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS
AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT.
 
No.
   
November 30, 2006
 
Chicago, Illinois



CAPITAL GROWTH SYSTEMS, INC.
 
CENTREPATH BRIDGE NOTE WARRANT TO PURCHASE
 
SERIES AA PREFERRED STOCK AT $1,000 PER PREFERRED SHARE, OR $0.45 PER COMMON
SHARE ON AS CONVERTED BASIS
 
Void after December 31, 2009, Unless Extended
 
Capital Growth Systems, Inc., a Florida corporation (the “Company”), hereby
certifies that, for value received, Thomas G. Hudson (including any successors
and assigns, “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company at any time or from time to time before 5:00 PM
Central time, on December 31, 2009 (the “Expiration Date”), which date is
subject to extension as set forth in Section 7 fully paid and nonassessable
shares of the Company’s Series AA Preferred Stock (the “Warrant Shares”) under
the terms set forth herein. Holder acknowledges that effective upon the filing
of an amendment to the Articles of Incorporation of the Company increasing its
authorized Common Stock to not less than 200,000,000 shares (the “Amendment”),
each share of Series AA Preferred Stock shall automatically be converted into
2,222.2 shares of $0.0001 par value Company common stock (“Common Stock”) and
for purposes of this Warrant, effective as of the filing of the Amendment, all
references hereto to Warrant Shares shall be automatically amended to refer to
the corresponding number of shares of Common Stock into which the shares of
Series AA Preferred Stock have been converted.
 
1. Number of Warrant Shares; Exercise Price. This Warrant shall evidence the
right of the Holder to purchase up to 675.00675 Warrant Shares (which number of
Warrant Shares will remain fixed and is not subject to any adjustment except as
provided in Section 6 below) at an initial exercise price per Warrant Share of
$1,000 per share of Series AA Preferred Stock (i.e. $0.45 per share of Common
Stock following the Amendment) (the “Exercise Price”), subject to adjustment as
provided in Sections 6 and  7 below.
 
2. Definitions. As used herein the following terms, unless the context otherwise
requires, have the following respective meanings:
 
B-1

--------------------------------------------------------------------------------


 
(a) The term “Common Stock” shall mean the common stock, par value $0.0001 of
the Company.
 
(b) The term “Company” shall mean Capital Growth Systems, Inc. and shall include
any company which shall succeed to or assume the obligations of the Company
hereunder.
 
(c) The term “Corporate Transaction” shall mean (i) a sale, lease transfer or
conveyance of all or substantially all of the assets of the Company; (ii) a
consolidation of the Company with, or merger of the Company with or into,
another corporation or other business entity in which the stockholders of the
Company immediately prior to such consolidation or merger own less than 50% of
the voting power of the surviving entity immediately after such consolidation or
merger; or (iii) any transaction or series of related transactions to which the
Company is a party in which in excess of 50% of the Company’s voting power is
transferred, excluding any consolidation or merger effected exclusively to
change the domicile of the Company and/or an effective change of the number of
issued and outstanding shares of the Company (i.e. reverse or forward split),
and further including any of the issuances of capital stock with respect to any
of the transactions contemplated in the Memorandum.
 
(d) The term “Memorandum” shall mean the private placement memorandum dated
November 14, 2006 of the Company, as amended from time to time.
 
(e) The term “Offering Warrants” shall mean this Warrant and each other warrant
issued to purchasers of Notes pursuant to the CentrePath Bridge Note Purchase
Agreement, to which this form of Warrant is attached as an Exhibit.
 
3. Exercise Date; Expiration. Subject to the terms hereof, this Warrant may be
exercised by the Holder at any time or from time to time before the Expiration
Date (the “Exercise Period”).
 
4. Exercise of Warrant; Partial Exercise. This Warrant may be exercised in full
by the Holder by surrender of this Warrant, together with the Holder’s duly
executed form of subscription attached hereto as Exhibit A, to the Company at
its principal office, accompanied by payment, in cash or by certified or
official bank check payable to the order of the Company, of the aggregate
exercise price (as determined above) of the number of Warrant Shares to be
purchased hereunder. The exercise of this Warrant pursuant to this Section 4
shall be deemed to have been effected immediately prior to the close of business
on the business day on which this Warrant is surrendered to the Company as
provided in this Section 4, and at such time the person in whose name any
certificate for Warrant Shares shall be issuable upon such exercise shall be
deemed to be the record holder of such Warrant Shares for all purposes. As soon
as practicable after the exercise of this Warrant, the Company at its expense
will cause to be issued in the name of and delivered to the Holder, or as the
Holder may direct, a certificate or certificates for the number of fully paid
and nonassessable full shares of Warrant Shares to which the Holder shall be
entitled on such exercise, together with cash, in lieu of any fraction of a
share, equal to such fraction of the current fair market value of one full
Warrant Share as determined in good faith by the Board of Directors and as set
forth in Section 7, and, if applicable, a new warrant evidencing the balance of
the shares remaining subject to the Warrant.
 
B-2

--------------------------------------------------------------------------------


 
5. Weighted Average Anti-Dilution Price Protection. The purchase price of
Warrant Shares (or any shares of stock or other securities which may be)
issuable upon the exercise of this Warrant shall be subject to adjustment from
time to time, as follows:
 
(a) “New Securities” shall mean any Common Stock or preferred stock of Company
issued during the term of this Warrant, whether now authorized or not, and
rights, options or warrants to purchase said Common Stock or preferred stock,
and securities of any type whatsoever that are, or may become, convertible into
said Common Stock or preferred stock (including but not limited to convertible
debt or any other instrument exercisable for or convertible into Common Stock);
provided, however, that “New Securities” does not include (i) any securities
issued or issuable pursuant to any of the notes, options, warrants or other
securities outstanding as of the date of the closing of the offering pursuant to
the Memorandum, including all Offering Warrants; (ii) up to 5,000,000 shares of
Common Stock issued pursuant to the stock option plan contemplated in the
Memorandum; any stock option plan maintained by Company; or (iii) shares of
Company's Common Stock issued in connection with any stock split, stock
dividend, or recapitalization by Company.
 
(b) In the event that Company issues New Securities for a consideration of less
than $0.45 per share of Common Stock (on an as converted to Common Stock basis,
as adjusted per this Section 5 hereof) (the “Original Purchase Price”), or if
the Original Purchase Price shall have been adjusted hereunder, and the Company
issues New Securities for a purchase price below the adjusted Purchase Price,
then the then-current Purchase Price shall be adjusted downward to a price
determined by dividing
 
(i) the sum of (w) the Purchase Price in effect before the issuance of such New
Securities multiplied by the number of shares of the Company’s Common Stock then
issued and outstanding plus the number of shares of Company preferred stock then
issued as converted into shares of Common Stock (including shares of common
stock reserved pursuant to the issued Offering Warrants) immediately prior to
the issuance of such New Securities and (x) the consideration, if any, received
by or deemed to have been received by the Company on the issue of such New
Securities by:
 
(ii) the sum of (y) the number of shares of the Company’s Common Stock then
issued and outstanding plus the number of shares of the Company’s preferred
stock then issued as converted into shares of Common Stock (including shares of
Common Stock reserved pursuant to the issued Offering Warrants) immediately
prior to the issuance of such New Securities and (z) the number of Additional
Shares of Common Stock issued or deemed to have been issued in the issuance of
such New Securities.
 
(c) In the case of the issuance of Common Stock for cash, the consideration
shall be deemed to be the amount of cash paid.
 
B-3

--------------------------------------------------------------------------------


 
(d) In the case of the issuance of Common Stock for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the fair value thereof as reasonably determined by the Company’s board of
directors consistent with its fiduciary duties irrespective of any accounting
treatment.
 
(e) The Company will not by reorganization, transfer of assets, consolidation,
merger, dissolution, or otherwise, avoid or seek to avoid observance or
performance of any of the terms of this Section 5, but will at all times in good
faith assist in the carrying out and performance of all provisions of this
Section 5 in order to protect the rights of the Holder against impairment.
 
6. Adjustments to Number of Warrants and Conversion Price. The number and kind
of Warrant Shares (or any shares of stock or other securities which may be)
issuable upon the exercise of this Warrant and the exercise price hereunder
shall be subject to adjustment from time to time upon the happening of certain
events, as follows:
 
(a) Splits and Subdivisions. In the event the Company should at any time or from
time to time fix a record date for the effectuation of a split or subdivision of
the outstanding shares of Series AA Preferred Stock (or following the Amendment,
of the Common Stock) or the determination of the holders of Series AA Preferred
Stock (or following the Amendment, of the Common Stock) entitled to receive a
dividend or other distribution payable in additional shares of Series AA
Preferred Stock (or following the Amendment, of the Common Stock) or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Series AA Preferred Stock
(hereinafter referred to as the “Series AA Preferred Stock Equivalents”) (or
following the Amendment, of the Common Stock, with the entitlement for the
holder thereof to receive directly or indirectly, additional shares of Common
Stock, hereinafter referred to as the “Common Stock Equivalents”) without
payment of any consideration by such holder for the additional shares of Series
AA Preferred Stock (or following the Amendment, of the Common Stock) or Series
AA Preferred Stock Equivalents, (or following the Amendment, of the Common Stock
Equivalents), then, as of such record date (or the date of such distribution,
split or subdivision if no record date is fixed), the Exercise Price shall be
appropriately decreased and the number of Warrant Shares for which this Warrant
is exercisable shall be appropriately increased in proportion to such increase
of outstanding shares.
 
(b) Combination of Shares. If the number of shares of Series AA Preferred Stock
(or following the Amendment, of the number of shares of Common Stock)
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Series AA Preferred Stock (or following the Amendment,
of the number of shares of Common Stock), the Exercise Price shall be
appropriately increased and the number of Warrant Shares for which this Warrant
is exercisable shall be appropriately decreased in proportion to such decrease
in outstanding shares.
 
(c) Reclassification or Reorganization. If the Warrant Shares issuable upon the
exercise of this Warrant shall be changed into the same or different number of
shares of any class or classes of stock, whether by capital reorganization,
reclassification or otherwise (other than a split, subdivision or stock dividend
provided for in Section 6(a) above or a combination of shares provided for in
Section 6(b) above, or a reorganization, merger or consolidation provided for in
Section 6(d) below, then and in each such event the Holder shall be entitled to
receive upon the exercise of this Warrant the kind and amount of shares of stock
and other securities and property receivable upon such reorganization,
reclassification or other change, to which a holder of the number of Warrant
Shares issuable upon the exercise of this Warrant would have received if this
Warrant had been exercised immediately prior to such reorganization,
reclassification or other change, all subject to further adjustment as provided
herein.
 
B-4

--------------------------------------------------------------------------------


 
(d) Merger or Consolidation. If at any time or from time to time there shall be
a capital reclassification or reorganization of the Warrant Shares or a
Corporate Transaction (other than a subdivision, combination, reclassification
or exchange of shares provided for elsewhere in this Section 6) of the Company,
then as a part of such reorganization or Corporate Transaction, adequate
provision shall be made so that the Holder shall thereafter be entitled to
receive upon the exercise of this Warrant, the number of shares of stock or
other securities or property of the Company, resulting from such reorganization,
recapitalization or Corporate Transaction to which a holder of the number of
Warrant Shares issuable upon the exercise of this Warrant would have received if
this Warrant had been exercised immediately prior to such reorganization or
Corporate Transaction. In any such case, the Company will make appropriate
provision to insure that the provisions of this Section 6(d) hereof will
thereafter be applicable as nearly as may be in relation to any shares of stock
or securities thereafter deliverable upon the exercise of this Warrant. The
Company shall not effect any such Corporate Transaction unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such Corporate Transaction or the corporation
purchasing or acquiring such assets or other appropriate corporation or entity
shall assume the obligation to deliver to the Holder, at the last address of the
Holder appearing on the books of the Company, such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase, and the other obligations under this Warrant. The
provisions of this paragraph 7(d) shall similarly apply to successive
reorganizations, reclassifications, or Corporate Transactions. Notwithstanding
anything to the contrary contained herein, in the event at least 30 days prior
to the closing of the reorganization or Corporate Transaction the Company
receives the written consent from holders of Offering Warrants outstanding which
represent the right to purchase eighty-five percent (85%) of the shares of
Common Stock purchasable under the Offering Warrants (the “Offering Warrant
Majority”) that all Offering Warrants shall be cancelled effective as of the
closing of the reorganization or Corporate Transaction, then provided the
Company provides notice to the Holder of this Warrant at least 20 days prior to
the closing of such reorganization or Corporate Transaction of such approval,
then effective upon the closing of such reorganization or Corporate Transaction,
this Warrant shall be cancelled.
 
(e) Notice of Record Dates; Adjustments. In the event of a Corporate
Transaction, the Company shall provide to the Holder twenty (20) days advance
written Notice of such Corporate Transaction. The Company shall promptly notify
the Holder in writing of each adjustment or readjustment of the Exercise Price
hereunder and the number of Warrant Shares issuable upon the exercise of this
Warrant. Such Notice shall state the adjustment or readjustment and show in
reasonable detail the facts on which that adjustment or readjustment is based,
as well as whether this Warrant will be cancelable as specified above.
 
B-5

--------------------------------------------------------------------------------


 
7. Registration Rights. The Company hereby agrees that the Holder shall be
entitled, with respect to all shares of Common Stock issuable upon exercise of
this Warrant or conversion of the Warrant Shares issued upon the exercise of
this Warrant, to the registration rights set forth in the Registration Rights
Agreement, in the form included in the Memorandum, as may be amended or
supplemented from time to time, the terms of which are hereby incorporated by
this reference, with the same force and effect as if specifically set forth
herein. In addition, in the event that the Company has failed or expects to fail
to register the shares of Common Stock underlying this Warrant by the Expiration
Date, then the Expiration Date shall be automatically extended until delivery by
the Company to the Warrant holder of a Notice of Warrant Extension, which notice
may be delivered at any time on or after December 31, 2008, indicating the
Company’s election to extend the Expiration Date until: (a) 365 days following
the date of such Notice of Warrant Extension, if at the date of such notice an
effective registration statement covering the resale of shares of Common Stock
issuable upon exercise of this Warrant is in effect; or (b) until 365 days
following the date of such Notice of Warrant Extension, if the Company states in
the notice that it has elected to add the following cashless exercise provision
to the Warrant, irrespective of whether the shares of Common Stock issuable upon
exercise of the Warrant are registered or are anticipated to be registered:
 
(a) Upon execution of the cashless exercise of the shares subject to this
Warrant (the “Converted Warrant Shares”), the Company shall deliver to the
Holder (without payment by the Holder of any exercise price or any cash or other
consideration) that number of fully paid and nonassessable Warrant Shares
computed using the following formula:
 
X =
Y (A - B)
   
A
 



Where:
 
X =
 
the number of shares of Warrant Shares to be delivered to the Holder;
 
 
Y =
 
the number of Converted Warrant Shares;
 
 
A =
 
the fair market value of one Warrant Share on the Conversion Date (as defined
below); and
 
 
B =
 
the Exercise Price (as adjusted to the Conversion Date).
 



(b) No fractional shares shall be issuable upon cashless exercise of the
Warrant, and if the number of shares to be issued determined in accordance with
the foregoing formula is other than a whole number, the Company shall pay to the
Holder an amount in cash equal to the fair market value of the resulting
fractional share on the Conversion Date (as defined below).
 
B-6

--------------------------------------------------------------------------------


 
(i) Method of Exercise. The Holder may execute the cashless exercise by the
surrender of this Warrant at the principal office of the Company together with a
written statement specifying that the Holder thereby intends to execute a
cashless exercise and indicating the total number of shares under this Warrant
that the Holder is exercising through the cashless exercise. Such conversion
shall be effective upon receipt by the Company of this Warrant together with the
aforesaid written statement, or on such later date as is specified therein (the
“Conversion Date”). Certificates for the shares issuable upon execution of the
cashless exercise shall be delivered to the Holder within three business days
following the Conversion Date.
 
(ii) Determination of Fair Market Value. For purposes of this Section 7, fair
market value of a Warrant Share on the Conversion Date shall be determined as
follows:
 
(1) If the Common Stock is traded on a stock exchange or the Nasdaq Stock Market
(or a similar national quotation system), the fair market value of a Warrant
Share shall be deemed to be the average of the closing selling prices of the
Common Stock on the stock exchange or system determined by the Board to be the
primary market for the Common Stock over the ten (10) trading day period ending
on the date prior to the Conversion Date, as such prices are officially quoted
in the composite tape of transactions on such exchange or system;
 
(2) If the Common Stock is traded over-the-counter, the fair market value of a
Warrant Share shall be deemed to be the average of the closing bid prices (or,
if such information is available, the closing selling prices) of the Common
Stock over the ten (10) trading day period ending on the date prior to the
Conversion Date, as such prices are reported by the National Association of
Securities Dealers through its NASDAQ system or any successor system; and
 
(3) If there is no public market for the Common Stock, then the fair market
value of a Warrant Share shall be determined by the Board of Directors of the
Company in good faith, and, upon request of the Holder, the Board (or a
representative thereof) shall, as promptly as reasonably practicable but in any
event not later than 15 days after such request, notify the Holder of the Fair
Market Value per share of Common Stock.
 
8. Replacement of Warrants. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
and cancellation of such Warrant, the Company at its expense will execute and
deliver to the Holder, in lieu thereof, a new Warrant of like tenor.
 
B-7

--------------------------------------------------------------------------------


 
9. No Rights or Liability as a Stockholder. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company. No provisions hereof, in the absence of affirmative action by the
Holder to purchase Warrant Shares, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder as a
stockholder of the Company.
 
10. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant but will at all times carry out all such terms and
take all such action as may be reasonably necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment, subject to
any amendment or waiver as permitted pursuant to Section 11(e).
 
11. Miscellaneous.
 
(a) Transfer of Warrant. The Holder agrees not to make any disposition of this
Warrant, the Warrant Shares or any rights hereunder without the prior written
consent of the Company. Any such permitted transfer must be made by the Holder
in person or by duly authorized attorney, upon delivery of this Warrant and the
form of assignment attached hereto as Exhibit B to any such permitted
transferee. As a condition precedent to such transfer, the transferee shall sign
an investment letter in form and substance satisfactory to the Company. Subject
to the foregoing, the provisions of this Warrant shall inure to the benefit of
and be binding upon any successor to the Company and shall extend to any holder
hereof.
 
(b) Titles and Subtitles. The titles and subtitles used in this Warrant are for
convenience only and are not to be considered in construing or interpreting this
Warrant.
 
(c) Notices. Any notice required or permitted to be given to a party pursuant to
the provisions of this Warrant shall be in writing and shall be effective and
deemed delivered to such party under this Warrant on the earliest of the
following: (a) the date of personal delivery; (b) two (2) business days after
transmission by facsimile, addressed to the other party at its facsimile number,
with confirmation of transmission; (c) four (4) business days after deposit with
a return receipt express courier for United States deliveries; or (d) five (5)
business days after deposit in the United States mail by registered or certified
mail (return receipt requested) for United States deliveries. All notices not
delivered personally or by facsimile will be sent with postage and/or other
charges prepaid and properly addressed to such party at the address set forth on
the signature page hereto, or at such other address as such party may designate
by ten (10) days advance written notice to the other party hereto. Notices to
the Company will be marked “Attention: Chief Financial Officer.”
 
(d) Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Warrant, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.
 
B-8

--------------------------------------------------------------------------------


 
(e) Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of either: (i) the Holder and the Company; or (ii) the Offering Warrant
Majority and the Company. Any amendment or waiver effected in accordance with
this Section 11(e) shall be binding upon the Holder of this Warrant (and of any
securities into which this Warrant is convertible), each future holder of all
such securities, and the Company.
 
(f) Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.
 
(g) Governing Law. This Warrant shall be governed by and construed and enforced
in accordance with the laws of the State of Illinois, without giving effect to
its conflicts of laws principles.
 
(h) Counterparts. This Warrant may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
B-9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this CentrePath Bridge Note Warrant
to be executed by its duly authorized officer as of the date first written
above.
 

   
CAPITAL GROWTH SYSTEMS, INC.
               
By:
/s/ Derry L. Behm    
Name:
Derry L. Behm    
Title:
Chief Financial Officer                      
HOLDER NAME:
Thomas Hudson          
Address:
         

 
Schedule to Exhibit 10.03
 
David Lies
225.00225
November 30, 2006
Don Larsen
225.00225
November 30, 2006
Robert Geras
545.63046
November 30, 2006
George Mellon
545.63046
November 30, 2006

 
B-10

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF SUBSCRIPTION OF CENTREPATH BRIDGE NOTE $0.45 WARRANT
 
(To be signed only on exercise of Warrant)
 
To:
COMPANY NAME.

 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase _____ shares of the Series AA Preferred
Stock covered by such Warrant and herewith makes payment of $ _________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.
 
Please issue a certificate or certificates representing ________ shares in the
name of the undersigned or in such other name or names as are specified below:
 



       
(Name)
                           
(Address)
 



The undersigned represents that the aforesaid shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws.
 


Dated:
         
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)
               
(Print Name)
               
Address:
         

 
B-A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF ASSIGNMENT OF $0.45 WARRANT
 
(To assign the foregoing Warrant, execute this form and supply
 
required information. Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:
 
Name:
   
(Please Print)
 
Address:
   
(Street)
     
(City)
(State)
(Zip Code)
 
Date:
     
Holder’s Signature:
   
Holder’s Address:
   
(Street)
     
(City)
(State)
(Zip Code)



NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
B-B-1

--------------------------------------------------------------------------------


 